DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office action is in response to the amendments filed 6/7/2021. Claims 2-15 are currently pending. Claim 1 has been previously canceled. Claim 12 has been amended.

Terminal Disclaimer
The terminal disclaimer filed on 6/7/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,441,282 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher Trainor on 6/9/2021.

Claim 12, line 1, the preamble “of claim 1” has been changed to --of claim 2--.

Allowable Subject Matter
Claims 2-15 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 2, the closest reference, Wenchell (US 2004/0232201 A1), discloses a surgical stapling device comprising a handle assembly including a stationary handle portion and a trigger, a pivotal pawl, a slidable pawl, and a tool assembly mounted to the handle assembly. However, Wenchell does not disclose that the slidable pawl is supported on the trigger. As such, the prior art does not anticipate the claimed subject matter and furthermore, it would not have been obvious to have combined the teachings and suggestions of the prior art to have arrived at the claimed subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M WITTENSCHLAEGER whose telephone number is (571)272-7012.  The examiner can normally be reached on MON-FRI: 9:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731
6/9/2021